Citation Nr: 1206611	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-47 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for flat feet, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for groin pain and sexual dysfunction (claimed as due to empty sella syndrome).


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to December 1993.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that the Veteran submitted additional evidence following certification of the appeal to the Board.  This evidence included a blood pressure reading (142/87).  The Board finds that this evidence is redundant and cumulative of evidence previously associated with the record in regard to the hypertension claim.  Therefore, referral of this evidence to the Agency of Original Jurisdiction (AOJ) is not required and the Board may proceed with consideration of the claim.  See 38 C.F.R. § 20.1304(c).

The issues of service connection for a neurological disorder (to include seizures, headaches, nervousness, and loss of balance) (claimed as secondary to service-connected hypertension) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of an increased evaluation for flat feet, currently evaluated as 30 percent disabling, and service connection for groin pain and sexual dysfunction (claimed as due to empty sella syndrome) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is manifested by diastolic pressure predominantly under 100 and systolic pressure predominantly under 160.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided to the Veteran a fully compliant VCAA notice in a letter dated May 2007.

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained all relevant medical records identified by the Veteran and associated these records with the claims files.  Furthermore, VA afforded the Veteran a medical examination in June 2007; there has been no allegation that this examination was inadequate and the Board finds that the report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Also, VA provided the Veteran the opportunity to have a hearing; none has been requested in this matter.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Accordingly, the Board will address the merits of the claim for increase for hypertension.

Claims for Increase

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension is rated under Diagnostic Code 7101, which provides that a 10 disability rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted where diastolic pressure is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more; a 40 percent rating is warranted where diastolic pressure is predominantly 120 or more; and a 60 percent rating is warranted where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

The Veteran seeks a higher evaluation for hypertension, currently rated as 10 percent disabling.  However, after careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating for hypertension because the Veteran's diastolic pressure is predominantly under 100 and systolic pressure is predominantly under 160.  The Board has reviewed the medical evidence of record, which includes report of VA examination dated June 2007 and VA treatment records dated since 2007 along with the Veteran's statements.

The June 2007 VA examination report reflects a blood pressure reading for 128/92.  By history, hypertension was diagnosed in 1992 and treated with medication-and improved since its onset.  VA treatment records reflect various blood pressures readings, which reflect diastolic pressure predominantly under 100 and systolic pressure predominantly under 160, controlled with medication (Lisinopril).


The following are a range of blood pressure readings shown in the VA treatment records.

Date of Reading
Systolic Pressure
Diastolic Pressure
June 8, 2009
124
76
August 18, 2009
137
88
December 14, 2009
126
88
January 19, 2010
136
78
April 5, 2010
135
87
May 4, 2010
125
86
August 17, 2010
117
84
August 30, 2010
118
90

The Board finds that diastolic pressure is not predominantly 110 or more, and systolic pressure is not predominantly 200 or more.  Multiple readings during the appeal period show no blood pressure readings with diastolic pressure 110 or more, or systolic pressure 200 or more.  Additionally, the evidence shows that the Veteran's hypertension is controlled with prescribed medication.  Therefore, the evidence does not more nearly reflect the criteria for a higher evaluation for hypertension.  38 C.F.R. § 4.7.

The Board accepts that the Veteran is competent to report his symptoms.  Layno, 6 Vet. App. at 470.  However, he is not competent to report that he meets the criteria for a higher disability rating as this requires specific information from blood pressure readings that is then applied to the schedular criteria when ascertaining the appropriate disability level.

The Board finds that medical evidence is more probative of the degree of disability in this matter as it contains blood pressure readings obtained by medical personnel either evaluating or treating the Veteran.  Moreover, the medical findings directly address the criteria under which the disability is evaluated.  Thus, the Board finds these records are more probative than the Veteran's unsubstantiated medical opinion that his disability is worse.

Accordingly, the appeal is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board considered a "staged rating."  However, the Board finds no basis for a staged rating as hypertension did not meet the criteria for increase at any time during the appeal period under the applicable schedular criteria.  See Hart, supra.

Lastly, the Board considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran submitted additional evidence following certification of the appeal relevant to the claims for increase for flat feet and service connection for groin pain and sexual dysfunction (empty sella syndrome).  No waiver of consideration by the AOJ was included with this evidence.  While some of this evidence is duplicative of evidence previously considered by the AOJ, other evidence received has not been reviewed in regard to the foot disorder.  Therefore, this evidence is referred to the RO for consideration in the first instance.

Additionally, the Board finds that VA examinations are necessary before the claims may be decided.

With regard to the claim for groin pain and sexual dysfunction, a VA examination should be conducted by an appropriate specialist to ascertain whether the Veteran's current disorder is due to injury or disease incurred in service.  The Veteran submitted a favorable medical opinion from a VA physician (S.S., Chief, Endocrinology), who concluded that it was "likely that the Veteran had pituitary loss (gonadotrophins), i.e. ED, while service."  The Board notes that the basis for this opinion is unclear and appears to have been based on review of an incomplete record, but that it provides an indication that there is a current disability related to service.  Therefore, VA's duty to assist obligation requires that VA provide the Veteran an examination and obtain a medical opinion on this matter.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004).

The medical opinion sought in this case must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the claim for increase for flat feet, the Board believes that a VA examination should be conducted to ascertain the severity of the Veteran's service-connected flat feet disability.  The recent evidentiary submissions suggest possible worsening of the Veteran's disorder.  Therein, the Veteran reported that he "can hardly walk."  Therefore, as there appears to have been a change in the Veteran's condition since his last VA foot examination in April 2007, VA's duty to assist obligation requires re-examination of the Veteran to ascertain the current level of impairment.  See 38 C.F.R. § 3.159(c)(4).
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be scheduled for a VA examination to ascertain the current severity of his service-connected flat fee disability.  The examiner should indicated whether there is marked pronation, extreme tenderness of plantar surfaces and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should indicate whether there is painful motion or weakness in the affected extremity due to flat feet.  A complete rationale for all opinions must be provided.  The claims folders should be available for review.

3.  The Veteran should be scheduled for a VA examination by an appropriate specialist to ascertain whether the Veteran has groin pain and sexual dysfunction (to include empty sella syndrome) due to injury or disease incurred in service.  The examiner should address the theory of Dr. S.S., that the Veteran likely had pituitary loss (gonadotrophins) in service, producing partial empty sella.  The claims folder must be available for review.

A complete medical opinion and supporting rationale is required.  This rationale may be based on the examiner's knowledge and expertise, as well as any examination or clinical findings, medical history, post service treatment records, and service treatment records.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


